Case: 3:20-cv-50032 Document #: 1 Filed: 01/24/20 Page 1 of 6 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION

THE CONSTRUCTION INDUSTRY
WELFARE FUND OF ROCKFORD,
ILLINOIS,
Plaintiff,

District Judge:
Vs.
Magistrate Judge:
MICHEL BROS. MASONRY, INC.,
Case No:
Defendant.

eer Newt Name” Nee! eer Nene Nae” Ne Nee” ee gee? eee” nee me eee”

COMPLAINT
Plaintiff, the Construction Industry Welfare Fund of Rockford, Illinois, by its
attorneys, WilliamsMcCarthyLLP, brings this Complaint against Defendant, Michel Bros. Masonry,

Inc.

COUNT I
(Failure to Pay Contributions to the Fund)

1. Jurisdiction in this cause is based upon §301 of the Labor-Management
Relations Act (“LMRA”), as amended. 29 U.S.C. § 185(a).

2. Jurisdiction in this cause is also based upon §502 of the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended. 29 U.S.C. § 1132.

3. Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) in this District because
The Construction Industry Welfare Fund of Rockford, Illinois is administered in Rockford, Illinois

(referred to as “the Fund” or “Plaintiff’).
Case: 3:20-cv-50032 Document #: 1 Filed: 01/24/20 Page 2 of 6 PagelD #:1

4, The Fund is a multi-employer benefits plan withing the meaning of ERISA.
It is established and maintained pursuant to its respective Agreements and Declarations of Trust in
accordance with § 302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Fund has standing to sue
pursuant to 29 U.S.C. § 1132(d)(1) and 29 U.S.C. § 185(a).

5. Defendant is engaged in the construction industry and is doing business within
this geographic area, is an industry affecting interstate commerce, and is an employer within the
meaning of § 3(5) of ERISA and § 301(a) of the LMRA.

6. Bricklayers Local Union No. 3, (“the Union”) is a labor union which
represents its members in negotiations and dealing with employers with respect to rates of pay, hours
of work, and other conditions of employment.

7. On or about June 1, 1992, Defendant entered into a Memorandum of
Agreement with the Union, evidence of which is attached hereto and made a part hereof as Exhibit
A.

8. Under the terms of the Memorandum of Agreement, and the Collective
Bargaining Agreement and Trust Agreements incorporated therein (the “Agreements”), Defendant
is required to make contributions on behalf of its employees covered by the Agreements for health
and welfare benefits, apprentice, working dues and to submit monthly remittance reports in which
it identifies the employees covered under the Agreements and the amount of contributions to be
remitted to the Fund on behalf of each covered employee.

9. Under the terms of the Agreements, contributions to the Fund is due on the
15" day of the month following the month hours are worked and are considered delinquent after the

25" day of the month.

tO
'

2013-03-21 Complaint -
Case: 3:20-cv-50032 Document #: 1 Filed: 01/24/20 Page 3 of 6 PagelD #:1

10. Under the terms of the Agreements, any employer who fails to make the
contributions by the 25"" day of the month after the work was performed is required to pay an
additional amount of ten percent (10%) in liquidated damages, along with all legal fees and costs
expended to collect the amounts owed.

11. Under the terms of the Agreements to which Defendant is bound, Defendant
is required to submit its books and records to the Fund on demand for an audit to determine benefit
contribution compliance.

12. Beginning March 31, 2019 through September 30, 2019, Defendant has failed
to report and/or pay contributions and/or liquidated damages owed to the Fund in violation of its
contractual obligations and the obligations under State and Federal law (see Exhibit B attached
hereto and made a part hereof).

13. As a direct and proximate result of Defendant’s failure to pay contributions,
Defendant’s employees are in jeopardy of losing their health and welfare eligibility and benefits.

14. Defendant’s actions in failing to make timely reports and contributions violate
§ 515 of ERISA, 29 U.S.C. § 1145, and §301 of the LMRA. 29 U.S.C. § 185.

15. Pursuant to § 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), §301 of the
LMRA, 29 U.S.C. § 185, and the terms of the Agreements, Defendant is liable to the Fund for
unpaid contributions, as well as interest and liquidated damages on the unpaid and late contributions,
reasonable attorney’s fees and costs, and such other legal and equitable relief as the Court deems
appropriate.

WHEREFORE, Plaintiff respectfully requests that this Court enter a Judgment against

Defendant, Michel Bros. Masonry, Inc., as follows:

Le
'

2015-03-21 Complaint -
Case: 3:20-cv-50032 Document #: 1 Filed: 01/24/20 Page 4 of 6 PagelD #:1

(a) Directing Defendant to submit its books and records to an audit on demand

by Plaintiff;

(b) Entering judgment in a sum certain against Defendant on any amount shown

due and owing pursuant to the audit, including unpaid contributions, liquidated damages, interest,

audit costs and attorney’s fees and costs;

(c) Enjoining Defendant from violating the terms of the Agreements;

(d) Awarding Plaintiff any further legal and equitable relief as the Court deems

appropriate; and

(e) Ordering Defendant to remain current in payment of all contributions to the

Fund.

THE CONSTRUCTION INDUSTRY WELFARE
FUND OF ROCKFORD, ILLINOIS, Plaintiff,
By: |= WILLIAMSMCCARTHYLLP

/si_ Troy E. Haggestad

Troy E. Haggestad (406229384)
WILLIAMSMcCARTHY, LLP
120 West State Street, Suite 400
P.O. Box 219

Rockford, IL 61105-0219
815/987-8900
thaggestad@wilmac.com

2013-03-21 Complaint - 4 -
Case: 3:20-cv-50032 Document #: 1 Filed: 01/24/20 Page 5 of 6-PagelD: #:ss"<=

 

{ Pees) j

SUPPLEMENTAL AGREEMENT:

The undersigned parties by affixing their signatures to this
document bind themselves with respect to their adherence to the
Collective Bargaining Agreement between the Peoria Mason
Contractors Association and the Bricklayers Local Union No. 3 of

Lia incis ' x reger ailing Wages, fringe benefit cS, Hours ana otner
conditions of employment for each Journeyman, and/or Apprentice
members or employees working under the Jurisdiction of the

International Union of Bricklayers & Allied Craftsmen Local Union
No. 3 of Illinois.

If a contractor fails to meet his contractual requirements with
respect to wages or with respect to making contributions to the
trust funds as required by the Collective Bargaining Agreement, the
Union shall have the right to secure compliance and the contractor
shall be liable for all costs for collecting the payments due under
the aforesaid Agreement.

MICHEL BROS. MASONRY, INC. BRICKLAYERS LOCAL UNION NO. 3
CONTRACTING FIRM

J LE a Be
456 S. NEBRASKA BY desiald A » Chitin
ADDRESS BUSINESS MANAGER

 

 

MORTON, IL 61550

 

309-266-9219
(AREA CODE)PHONE NUMBER

BY Yur? Sy upbeh

 

 

Date Signed June] 19 92

EXHIBIT
Case: 3:20-cv-50032 Document #: 1 Filed: 01/24/20 Page 6 of 6 PagelD #:1

nos yury yp,
G AIUEVEL
ANON WIL JANA] SHY FO AGOD EYALTIT Asta) SUAISSIEQns simeqy Aun Way ASAQA ayHavdas sapun arp Stead pus SEALY

 

LIGIHXS
LP'ERS'ES jdiaoay uodn ang [e}oL
Ebsel'ozs ps eze'ezs S|EIOL
be cOss OOOL or rcyss BLO2/20/ Lb GLOZ/OE/G0 MAMI L39yI5D
so'czss OOO uf bse'ss BLOZISL/O. 6LOd¢/-Lt/s0 MAMID LOa8yID
Le erSs OOO aOlebres BLOG L/OL 6LOzZ/tt/Z0 MAMI LOSHID
ge"oggs OOO oN eneos 6LO¢/S0/80 BLOZ/0E/SO MAME L99y19
8L 0048 OOO. se 1s 6L0¢/S0/e0 6LOZ/LErSO MAME 1D8yID
s9'o9gs OOO = xr sierys 6LO¢//0/90 6Loz/0e/rO MAE LO9YID
6LOz/2l/2Z0 SOE9VS 92°89rS OOOL se ssyrs 6LO2/E0/SO GLOzZ/Le/eo NAAM L9D8yID
JAWM =LO0d LW Od AWW ALIVNSd % LAVYONNS 10 11S0d30 OOlwAd AVd ONns LOD'V
sS/AO]}O}
se Ayeuad juanbuyap e passesse vaaq aaey no, ‘juanbuyas aiem Burmojjo! Sy) JO: (S)uorssiuqns jjosAed Jno,
ESEOL

GCI)
pjo. abeg
OF819 UW NOLMON
VNSVUEGIN Soe
ORL AMNOSVIA SOUTELLO TED THEIL

OOSD-GOE-S18
hOLi9 OH CRIOAMOO al
DOS TLLIAS WEGRULS TLLN LS LSVeb coe
CRIOAWOION WO ONAL AALS CIAT NOLLOERELSNO.D
